Per Curiam.

After a thorough examination of the record in this cause, this court concurs with the findings and conclusions of the board that respondent’s conduct constituted violations of DR 1-102(A)(1), (3), (4) and (6) and DR 9-102(A) of the Code of Professional Responsibility.
It is therefore the judgment of this court that respondent be permanently disbarred from the practice of law.

Judgment accordingly.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.